Walker, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the respective parties hereto, subject to the approval of the court, that the merchandise covered by the above-mentioned reappraisement consists of pine oil exported from Australia; that the market value or price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered foi sale to all purchasers in the principal markets of Australia in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States plus the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States is the entered value; and that there was no higher foreign value therefor.
It is further stipulated and agreed that this appeal to reappraisement is submitted on the foregoing stipulation.
On tbe agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is the entered value.
Judgment will be rendered accordingly.